Battle, J. The facts in this case appear in Rankin v. Schoñeld (81 Ark. 440), recently pending in this court, on appeal from Woodruff Chancery Court, up to the tenth day of December, 1906, when the decree of the chancery court was reversed, and the cause was remanded for further proceedings. In reman ling it this court said: “We have not undertaken to determine the rights of parties to a return of proceeds of sale of lands received! by appellant, rents of lands and improvements thereon, or other incidents consequent on the recovery of same. They were undetermined by the chancery court, and we are without sufficient information to do so.” No special directions were given, except to enter a decree in accordance with the opinion of the court, “and for other proceedings.” Two decrees were rendered in this cause by the chancery court, which were /reversed by this court. When the first was reversed and the cause remanded, Mrs. Rankin, one of the defendants in the suit, upon whose appeal the first decree had been reversed, filed a supplemental complaint in the chancery court, in which she made persons who were in possession and claiming the land in controversy defendants, and asked that a decree be entered restoring the land to her possession, and for the rents and profits during the time she had been out of possession. The persons made defendants by the supplemental complaint claimed and held the lands under D. B. McDonald. They answered, alleging that McDonald had purchased the lands at a judicial sale, and that he had conveyed the lands to them, denying Mrs. Rankin’s right to recover the lands; and set up, among other things, the amount paid by the purchaser at the sale under the first decree of the chancery court for the property and for taxes, and the value of improvements and betterments made by them and their grantor, alleging that McDonald and defendants holding under him were bona fide occupants under color of title. The chancery court, finding that McDonald purchased the lands at a sale under the first decree, and that the decree, though erroneous, was not void, found that he acquired a valid title to the lands against all parties to the suit, and denied the relief prayed for by Mrs. Rankin; and, consequently made no order in regard to rents and profits, improvements and return of purchase money. On appeal this court reversed this the second decree, but made no order as to the rights of parties to return of the proceeds of the sale, rents of lands and improvements thereon, or other questions consequent on the recovery by Mrs. Rankin, on the ground that they were undetermined by the chancery court, and this court was without sufficient information to do so; and left that, if íecessary, to be done by the lower court. Upon the filing of the mandate of this court, after the last reversal, defendants filed an amendment to their answer to the supplemental complaint; and the chancery court set aside the sale to McDonald, and rendered a decree in favor of Mrs. Rankin against the defendants for the lands in controversy, and ordered that an “account be taken of the value of the improvements made and the amount'of the taxes paid on said land by the defendants and those under whom they claim, and also that an account be taken and stated of the rents and profits of the land and the amounts expended in keeping the lands and improvements in proper and suitable repair,” and appointed a special master for that purpose, and refused to order the lands to be restored to the possession of Mrs. Rankin until the master made his report. Mrs. Rankin thereupon filed in this court a petition-for a writ of mandamus, in which she asks that John Fletcher, special chancellor of the Woodruff Chancery Court, the respondent, be directed to enter a decree in this cause restoring the immediate possession of the lands to Mrs. Rankin, and directing that the rents and profits and improvements be adjusted in a manner consistent with the opinion of this court heretofore rendered. It was the duty of the chancery court to determine the rights of parties to value of improvements, rents and profits, and return of proceeds of sale of lands received by Mrs. Rankin, this court having expressly declined to do so and left so much of the case undisposed of and left it to be determined by the chancery court. If, in attempting to discharge this duty, the court erred, petitioner’s remedy is appeal or writ of error, and not mandamus. “The judicial, discretion of inferior courts can not be controlled by mandamus.” Lowe v. Walker, 77 Ark. 101, and cases cited. It can not be used where appeal or writ of error affords an adequate remedy to correct the judicial errors committed by an inferior court in the progress of a cause; can not be used to perform the office of an appeal or writ of error. Ex parte Williamson, 8 Ark. 424; Ex parte Perry, 102 U. S. 183; Ex parte Baltimore & Ohio Railroad Company, 108 U. S. 566; People v. Garnett, 130 Ill. 340; State v. Marshall, 82 Mo. 484; State v. County Court of Platte County, 83 Mo. 539; Marshall v. Strane, 35 Iowa, 445; State v. Board of Supervisors of Sheboygan County, 29 Wis. 79. Petition denied.